McMurray, Chief Judge.
In the case sub judice, on the motion of one of the several defendants (Dr. Judson C. Filler), the trial court dismissed the complaint *568as to defendant Filler. However, such order here does not constitute a final judgment. American Mut. Liability Ins. Co. v. Moore, 120 Ga. App. 624 (171 SE2d 751); Taylor v. McBerry, 138 Ga. App. 593 (226 SE2d 607). Thus, the plaintiff was required to pursue the procedure for interlocutory review. Commercial Bank v. Simmons, 157 Ga. App. 391 (278 SE2d 53); Continental Ins. Co. v. Carter, 169 Ga. App. 747 (315 SE2d 262). Consequently, as plaintiff failed to pursue the interlocutory review procedure, the appeal is premature.
Decided November 9, 1984.
Daniel C. B. Levy, for appellant.
John T. Minor IV, David P. Daniel, L. Hugh Kemp, Ronald R. Womack, for appellees.

Appeal dismissed.


Deen, P. J., and Sognier, J., concur.